                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


DOUGLAS FAULKNER,                                )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )          Case No: 1:17-cv-01197-STA-egb
                                                 )
COMMISSIONER OF                                  )
SOCIAL SECURITY,                                 )
                                                 )
       Defendant.                                )


                     ORDER DISMISSING ORDER TO SHOW CAUSE
                    WHY THIS MATTER SHOULD NOT BE REMANDED


       Plaintiff Douglas Faulkner filed this action to obtain judicial review of Defendant

Commissioner’s final decision denying his application for disability benefits under the Social

Security Act (“Act”). On July 31, 2018, Plaintiff filed a “notice of new law.” (ECF No. 18.)

The notice contends that the Administrative Law Judge (“ALJ”) in this matter was not appointed

pursuant to the Appointments Clause of the United States Constitution and that the decision

denying benefits must be vacated and the case remanded for a new hearing before a different

ALJ in light of Lucia v. SEC, 138 S. Ct. 2044 (2018).

       The Court ordered the Commissioner to respond to Plaintiff’s notice, addressing Lucia

and the Sixth Circuit’s holding in Jones Bros., Inc. v. Sec’y of Labor, 2018 WL 3629059 (6th

Cir. July 31, 2018). (ECF No. 19.) The Commissioner has filed her response and argues that

Plaintiff has forfeited his Appointments Clause argument because he did not raise that argument

at the administrative level. (ECF No. 24.) The Court finds the Commissioner’s response to be

persuasive for the reasons set forth below. Accordingly, the Order to Show Cause is hereby
DISMISSED. The Court will address the merits of Plaintiff’s appeal of the denial of his

application for disability benefits in a separate order.

       On June 21, 2018, the United States Supreme Court issued its decision in Lucia v. SEC,

holding that ALJs for the Securities and Exchange Commission are “Officers of the United

States,” and, therefore, are subject to the Constitution’s Appointments Clause, Article II, §2,

Clause 2. 138 S. Ct. at 2055. “Such officers” must be appointed by “the President alone…the

Courts of Law, or…Heads of Departments.” Id. The Court found that “‘one who makes a timely

challenge to the constitutional validity of the appointment of an officer who adjudicates his case

is entitled to relief.” Id. at 2055 (quoting Ryder v. United States, 515 U.S. 177, 182-83 (1995)).

The Lucia Court determined that the plaintiff had “made just such a timely challenge: He

contested the validity of [presiding ALJ’s] appointment before the Commission and continued

pressing that claim in the Court of Appeals and this Court.” Id.

       Although Lucia concerned ALJs for the Securities and Exchange Commission, in the

present case, Plaintiff contends that the same reasoning applies to ALJs who decide Social

Security disability claims. However, it is undisputed that at no point in the administrative

process did Plaintiff ever present the argument that the Agency’s ALJ who presided over his case

was not constitutionally appointed under the Appointments Clause. Instead, Plaintiff did not

raise the issue until he filed his notice of new law in this Court on July 31, 2018. The question

now before the Court is whether Plaintiff’s request for remand based on an Appointments Clause

claim should be denied because the issue was never raised during the administrative process or if

Plaintiff’s failure to exhaust his administrative remedies should be forfeited.

       Pre Lucia, Courts that considered Appointments Clause challenges found that a plaintiff’s

failure to assert a challenge to the ALJ’s appointment during the administrative proceedings



                                                   2
forfeited his Appointments Clause claim. See, e.g., United States v. L.A. Tucker Truck Lines,

Inc., 344 U.S. 33, 38 (1952) (holding that parties may not wait until they are in court to raise a

statutory “defect in the . . . appointment” of the official who issued the agency’s initial decision);

Elgin v. Dep’t of Treasury, 567 U.S. 1, 23 (2012) (finding that a plaintiff is required to exhaust

his constitutional claim to administrative agency before seeking review in federal court); NLRB

v. RELCO Locomotives, Inc., 734 F.3d 764, 798 (8th Cir. 2013) (holding that the plaintiff could

not seek review of an Appointments Clause challenge to NLRB members “because it did not

raise the issue before the Board”); Intercollegiate Broad. Sys. v. Copyright Royalty Bd., 574 F.3d

748, 755-56 (D.C. Cir. 2009) (per curiam) (declining to address an Appointments Clause

challenge to the Copyright Royalty Board members because it was “untimely” and there was no

reason “to depart from [the Court’s] normal forfeiture rule”); In re DBC, 545 F.3d 1373, 1378-81

(Fed. Cir. 2008) (refusing to entertain an untimely Appointments Clause challenge to the

appointment of a Patent Office administrative judge).

       Courts have reasoned that a constitutional challenge under the Appointments Clause is

nonjurisdictional, and, thus, a party may forfeit his Appointments Clause claim by failing to raise

it at the administrative level. See RELCO Locomotives, 734 F.3d at 795 (“We see no reason to

depart from [Freytag v. Comm’r, 501 U.S. 868 (1991]’s general rule that appointments clause

challenges are nonjurisdictional.”);1 GGNSC Springfield LLC v. N.L.R.B., 721 F.3d 403, 406 (6th

Cir. 2013) (“Errors regarding the appointments of officers under Article II are

‘nonjurisdictional.’”).




1
  Although the Supreme Court in Freytag exercised its discretion to review an Appointments
Clause challenge that had not been raised before the Tax Court, it stressed that this was a “rare
case” requiring such review. 501 U.S. at 879.
                                                  3
       Post Lucia, Courts that have considered Appointments Clause challenges under the Social

Security Act have found those challenges forfeited if not raised at the administrative level. See,

e.g., Page v. Comm’r of Soc. Sec’y, 2018 WL 5668850 (E.D. Mich. Oct. 31, 2018) (denying the

plaintiff’s motion to amend her complaint to raise a post Lucia Appointments Clause claim on

the ground that she did not raise it at the administrative level, and, thus, the claim was forfeited);

Davidson v. Comm’r of Soc. Sec’y, 2018 WL 4680327 at *2 (M.D. Tenn. Sept. 28, 2018)

(“Because Plaintiff did not raise her as applied constitutional challenge at the administrative

level or argue that she had good cause for her failure to do so, Plaintiff has waived her challenge

to the appointment of her Administrative Law Judge.”); accord Salmeron v. Berryhill, 2018 WL

4998107 at *3 n. 5 (C.D. Cal. Oct. 15, 2018) (“To the extent Lucia applies to Social Security

ALJs, Plaintiff has forfeited the issue by failing to raise it during his administrative

proceedings.”); Garrison v. Berryhill, 2018 WL 4924554 (W.D. N.C. Oct. 10, 2018) (same);

Stearns v. Berryhill, 2018 WL 4380984 (N.D. Iowa Sept. 14, 2018) (same); Karen S. v. Comm'r

of Soc. Sec., 2018 WL 4053327 (E.D. Wash. Aug. 24, 2018) (same).

       The Commissioner was also instructed to brief the Court on the issue of whether the post

Lucia holding in Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669, 677 (6th Cir. 2018) (finding

the Appointments Clause challenge forfeited but excusing forfeiture based on the facts of that

case), allows the Court to find that an Appointments Clause challenge in this case may still be

considered even though it was not raised at the administrative level.             As noted by the

Commissioner, in Jones Brothers the Sixth Circuit acknowledged that as-applied Appointments

Clause challenges are nonjurisdictional and are forfeited if not raised timely.2 Id. at 676-77.




2
  In a facial Appointments Clause challenge, the plaintiff argues that the statute providing for
appointment of officers is unconstitutional. An as-applied challenge asserts that the statute
                                                  4
However, the Court determined that, although the plaintiff had failed to “press” an Appointments

Clause argument before the agency, the plaintiff had identified the issue and the existence of a

split of authorities to the Mine Commission at the administrative level. Id. at 673, 678. Given

the possible “confusion” created by the administrative review scheme of the Mine Act, the Sixth

Circuit held that the plaintiff’s approach – identifying the Appointments Clause issue but not

pressing the argument – was “a reasonable statement from a petitioner who wishes to alert the

Commission of a constitutional issue but is unsure (quite understandably) just what the

Commission can do about it.” Id. at 678. That is, the plaintiff’s reasonable uncertainty, together

with its acknowledgment of the constitutional issue at the administrative level, provided grounds

for excusing the forfeiture. Id. at 678.     Thus, the Sixth Circuit vacated the Commission’s

decision and remanded the case to the administrative level “[b]ecause the administrative law

judge was an inferior officer of the United States and because she was not appointed by the

President, a court of law, or the head of a department, as the Constitution demands.” Id. at 672.

       In this case, Plaintiff did nothing to identify his Appointments Clause challenge at any

point in the administrative proceedings and has not shown good cause for his failure to do so.

See Page, 2018 WL 5668850 at *3 (“The facts of this case do not warrant making an exception

to the general rule that the failure to bring as-applied claims at the administrative level results in

waiver.”)   As explained in Page, “[a]lthough the administrative process in Jones Brothers

predates the current case, the Jones Brothers plaintiff noted a ‘circuit split’ on the issue of the

appointment of ALJs while its case was still at the administrative level. In contrast, current

Plaintiff failed to raise, much less develop the Appointments Clause issue at the administrative

level although the split in authority occurred long before the application for benefits was


providing for appointment is consistent with the Appointments Clause but has not been applied
in a manner consistent with the Constitution. Jones Brothers, 898 F.3d at 676-77.
                                                  5
considered by the Appeals Council.” Id. As in Page, “[b]ecause Plaintiff failed to make an

argument or even note a split of authority pertaining to the appointment of the ALJ at any point

in the administrative procedure, the Jones Brothers holding cannot be extended to the facts of the

present case.”3 Id. (quoting Davidson, 2018 WL 4680327 at *1 (“Courts ‘generally expect

parties...to raise their as-applied or constitutional-avoidance challenges’ at the administrative

level and ‘hold them responsible for failing to do so.’” (citing Jones Brothers)). Davidson

emphasized that a Social Security plaintiff must either raise his Appointments Clause claim at

the administrative level or show good cause for failing to do so in order not to forfeit that claim

before the district court. 2018 WL 4680327 at *2.

       Plaintiff’s failure to raise his Appointments Clause challenge at any point in the

administrative process or show good cause why he did not do so forfeits his claim. Therefore,

the order for the Commissioner to show cause why this matter should not be remanded for a new

hearing in front of a different ALJ is DISMISSED.

       IT IS SO ORDERED.


                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: November 19, 2018.




3
  Page also noted that, as of the date of that decision, “courts that have considered the issue have
unanimously rejected attacks on the validity of the ALJ’s appointment under Lucia brought
under 42 U.S.C. 405(g) where the claimant failed to make a constitutional challenge at the
administrative level.” 2018 WL 5668850 at *3.


                                                 6
